DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 20, directed to another method invention and a product invention, non-elected without traverse.  Accordingly, claims 1-9 and 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9 and 20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The previously cited Mascaro et al. (US 2010/0238636 A1) remains the most relevant prior art listing. Mascaro does not disclose or teach the steps and details of selecting at least two pairs of elements, each pair of elements consisting of a first element of the at least three elements and a second element of the at least three elements; calculating for each selected pair of elements a distance between the predetermined location corresponding to the first element and the predetermined location 
The newly cited prior art to: Veenstra (US 2017/0356640 A1; figs. 3-5; pars. 0032-0037 and 0048), Pereyra (US 9,528,667 B1; figs. 1-3 and 5-7; cols. 5-6, lines 59-67 and 1-46), and Axisa (US 2012/0052268 A1; figs. 3-5; pars. 0043-0049) are also of particular relevance, however they do not cure the deficiencies of Mascaro. This is because, among other missing limitations, they do not consider or plan for the stretched distance between elements in the design for the flat device to be formed into a non-planar device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729